DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 4, 6, 8 and 10 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.

Response to Arguments
Applicant's arguments filed 7/25/2022, with respect to claims 1, 4 and 10 have been fully considered but they are not persuasive. The Applicant argues that the amended claims are no longer obvious over Trindade. In particular, Applicant argues that Trindade fails to teach or suggest the monoisocyanate and diamine are selected from the Markush groups as claimed. However, the Examiner disagrees and maintains that the claims are obvious over Trindade. 
In particular, with respect to claims 1, 4 and 10, Trindade teaches that the diurea can be produced either from the reaction of a diamine and a monoisocyanate or a diisocyanate and a monoamine (0045). In particular, Trindade teaches that the same suitable diurea can be produced from the reaction of 1,6-hexamethylene diamine with benzyl isocyanante OR the reaction of 1,6-hexamethylene diisocyanate with benzyl amine (0045). Additionally, Trindade teaches that a suitable monoamine for preparing the diurea is n-butylamine (0042) and a suitable diisocyanate is tetramethylene-1,4-diisocyanate (0044). Given Trindade’s teaching this same diurea could be prepared from the reaction of n-butylisocyanate and 1,4-diaminobutane. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select n-butylisocyanate as the monofunctional component and 1,4-diaminobutane as the difunctional component. One would have been motivated to make this modification as one could have made this substitution of reactants with a reasonable expectation of success (particularly given that Trindade teaches that the same diurea can be prepared simply by changing which component is the amine and which is the isocyanate at 0045), and the predictable result of providing a urea compound.
Applicant’s arguments with respect to claim(s) 6 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trindade et al. (U.S. PGPUB No. 2008/0131607).

	Regarding claims 1 and 4, Trindade teaches a composition for film formation (abstract) comprising a urea compound (0045) that can be prepared from aliphatic difunctional amines, such as 1,6-hexamethylene diamine and aromatic monofunctional isocyanate monomers, such as benzyl isocyanate (0045). Trindade fails to explicitly teach the monoisocyanate compound and the diamine selected from the claimed compounds. 
However, Trindade notes that the diurea can be produced either from the reaction of a diamine and a monoisocyanate or a diisocyanate and a monoamine (0045). In particular, Trindade teaches that the same suitable diurea can be produced from the reaction of 1,6-hexamethylene diamine with benzyl isocyanante OR the reaction of 1,6-hexamethylene diisocyanate with benzyl amine (0045, essentially the reactants can be reversed). Additionally, Trindade teaches that a suitable monoamine for preparing the diurea is n-butylamine (0042) and a suitable diisocyanate is tetramethylene-1,4-diisocyanate (0044). Given Trindade’s teaching, this same diurea could be prepared from the reaction of n-butylisocyanate and 1,4-diaminobutane. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select n-butylisocyanate as the monofunctional component and 1,4-butanediamine as the difunctional component. One would have been motivated to make this modification as one could have made this substitution of reactants with a reasonable expectation of success (particularly given that Trindade teaches that the same diurea can be prepared simply by changing which component is the amine and which is the isocyanate at 0045), and the predictable result of providing a urea compound.

2.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikazu et al. (JP07-209864, reference is made to the translation previously provided by Applicant) in view of Trindade.

Regarding claim 10, Yoshikazu teaches a film forming method (0050) comprising: depositing a first component, such as a diisocyanate monomer (0031) and a second component, such as a diamine monomer (0031) on a workpiece (0031), the first and second components being reacted to provide urea compounds (0033); and irradiating the urea compounds with UV radiation to cause the urea compounds to be crosslinked with each other (0022 and 0055). Yoshikazu fails to teach depositing a monofunctional isocyanate monomer and the diamine and monofunctional isocyanates selected from the specific compounds as claimed. 
However, Trindade teaches that urea compounds can also be formed with diamines (0045) and monoisocyanate monomers (0045). Additionally, Trindade makes obvious utilizing the combination of 1,4-diaminobutane and n-butylisocyanate, for example (see above). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikazu’s process by including the specific monoisocyanate monomer and diamine monomer as disclosed by Trindade in combination with Yoshikazu’s diisocyanates to produce diureas which can then also be similarly crosslinked. One would have been motivated to make this modification as Trindade teaches that their diureas will prevent running and sagging of the composition (0039). 

3.	Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trindade in view of Kabashima et al. (WO 01/66515, reference is made to the provided translation).

	Regarding claims 6 and 8, Trindade teaches all the limitations of claims 1 and 4 (see above), including making obvious the isocyanate being n-butylisocyanate (an aliphatic isocyanate, see above) and that the amine can be aromatic, such as benzyl amine (see above). Trindade further teaches that the amine can be 1,4-diaminobutane (see above). Trindade fails to teach the amine is specifically 1,4-phenylenediamine. 
	However, Kabashima teaches preparing urea compounds (top of page 2) using amines (page 4) and isocyanates (page 4), wherein the amine can be selected from 1,4-diaminobutane (top of page 17) or 1,4-phenylenediamine (top of page 17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Kabashima’s 1,4-phenylenediamine for Trindade’s 1,4-diaminobutane. One would have been motivated to make this modification as one having ordinary skill in the art could have made this substitution with a reasonable expectation of success (particularly given that Kabashima teaches both 1,4-phenylenediamine and 1,4-diaminobutane as alternatives for preparation of urea compounds), and the predictable result of providing a composite film based on a urea compound prepared by the reaction of a diamine and monoisocyanate.

Conclusion
	Claims 1, 4, 6, 8 and 10 are pending.
	Claims 1, 4, 6, 8 and 10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
September 14, 2022Primary Examiner, Art Unit 1717